|, GRISBAUM, J.,
CONCURRING IN PART AND DISSENTING IN PART.
I would vacate defendant’s enhanced sentences and remand for re-sentencing for the following reasons:
The sentencing transcript reflects that the trial judge vacated all three of defendant’s original sentences and then imposed three enhanced sentences to be served concurrently. Only one sentence on an underlying conviction arising out of a mul-ti-count bill of information can be enhanced when the convictions were entered the same day and when the offenses arise out of one criminal episode. State ex rel Berry v. State of La., 96-0367 (La.5/16/97), 693 So.2d 787. Defendant’s multiple bill conviction results from convictions entered on the same day and from offenses which arise out of one criminal episode because all of the stolen vehicles of which defendant was found in possession were found by the police in defendant’s salvage yard on the same day. Thus, only one of defendant’s original sentences should have been vacated and enhanced. State ex rel Porter v. Butler, 573 So.2d 1106 (La.1991).